UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6227


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KENNETH LEE MCBRIDE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Kenneth D. Bell, District Judge. (5:19-cr-00007-KDB-DCK-1)


Submitted: July 12, 2021                                          Decided: August 10, 2021


Before AGEE, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Lee McBride, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Lee McBride appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194. Upon review, we

discern no abuse of discretion in the district court’s determination that McBride did not

establish extraordinary and compelling reasons warranting his early release. See United

States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (providing standard of review and

outlining steps for evaluating compassionate release motions). Accordingly, we affirm the

district court’s order. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2